UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7197



In Re:   ALEXANDER CAMERON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-1192-AM)


Submitted:   September 4, 2002          Decided:   September 17, 2002


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Alexander Cameron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Cameron, a Virginia inmate, petitions this court for

a writ of mandamus directing the clerk of the district court in

which his 28 U.S.C. § 2254 (2000) habeas action is pending to file

his response to the state’s motion to dismiss.   Our review of the

docket sheet in that action reveals Cameron’s responsive pleading

was received by the district court and filed no later than July 8,

2002.   Accordingly, although we grant Cameron leave to proceed in

forma pauperis, we dismiss the mandamus petition as moot, and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DISMISSED




                                 2